Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is to acknowledge the receipt of applicant’s “arguments/Remarks after Final rejection with amendment” filed on 06/14/2021. 

Status of Claims
Claims 1-3, 6-8, and 11-12 have been cancelled; Claims 4-5 have been amended; claims 4-5 and 9-10 remain for examination, wherein claims 4-5 are independent claims. 

Status of the Previous Rejections
The previous rejection of Claims 4-5 and 9-10 under 35 U.S.C. 103 as being unpatentable over Koyanagi et al (JP 2009114513 A, with English translation listed in IDS 10/09/2018, thereafter JP’513) in view of Date et al (US 6,306,196 B1, thereafter US’196) and Duz et al (US-PG-pub 2009/0041609 A1, thereafter PG’609) is withdrawn in view of the applicant’s “After Final arguments/remarks” filed on 6/14/2021.

Allowable Subject Matter
Claims 4-5 and 9-10 are allowed.
The reasons for allowance is listed as following:

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JIE YANG/Primary Examiner, Art Unit 1734